SET-OFF AGREEMENT




This Agreement (the “Agreement”) is made and entered into   12    (month) 31
    (day) 2009（Year）in Feicheng by and between the parties listed as below:




Party A:       Tai ‘an Ruitai Cellulose Co., Ltd

Legal Address:  Wenyang Town

               Feicheng City

               Shandong, China 271603




Party B:       Shandong Ruitai Chemical Co., Ltd

Legal Address:  Wenyang Town

               Feicheng City

               Shandong, China 271603




In this Agreement, Party A and Party B are called collectively as the “Parties”.




WHEREAS:




1.

Party A and Party B entered into loan contract and attached interest repayment
contract on                            __12__(month)  31  (day)­__2007_(year);

2.

Subject to the influence of the world financial crisis, the operation of Party B
is adversely affected due to shortage of cash flow. Party B is currently unable
to repay the money it borrowed from Party A in cash;

3.

The parties agree that Party B may set off debts owed by Party B to Party A by
transferring its entitlement to a real property built by Party B.




NOW THEREFORE, through friendly negotiation, Party A and Party B hereby agree it
as follows:




1   REPRESENTATIONS AND WARRANTIES




The Parties hereto hereby make the following representations and warranties to
each other as of the date of this Agreement that:

(1)

has the right to enter into the Agreement and the ability to perform it;

(2)

the execution and delivery of this Agreement by each party have been duly
   authorized by all necessary corporate action;

(3)

the execution of this Agreement by the officer or representative of each party
has been duly authorized；

(4)  each party has no other reasons that will prevent this Agreement from
becoming a binding and effective agreement between both parties after execution;

    (5)

the execution and performance of the obligations under this Agreement will not:

(a)    violate any provision of the business license, articles of association or
other similar documents of its own;

(b)    violate any provision of the laws and regulations of PRC or other
governmental





or regulatory authority or approval;

(c)    violate or result in a breach of any contract or agreement to which the
party is a party or by which it is bound.




2   REAL PROPERTY




Party A agrees that Party B may set off all sum of debts owed by Party B to
Party A by transferring its entitlement to a real property whose address being
at Building No. 36, Xibahe Dongli, Chaoyang District, Beijing, China.




3   APPRAISAL




Party A and Party B agree that [­­­­ CB Richard Ellis] Appraisal Co., Ltd shall
perform the appraisal for the property. The appraisal company has issued
[__1__]Evaluation Report on year [2010] month [4] day [14] (Refer to Appendix
II).According to the report, the assessment value of the said property is [_RMB
251,000,000] as of [12],[31],2009, and both parties have no disagreement or
doubt on such result.




4   PAYMENT OF BALANCE




Since the property is greater than the debts owned by Party B to Party A in
terms of value, and Party B owns Party A RMB 217,051,353.41 before the loan
set-off agreement. So after the loan set-off Party A now own Party B RMB
33,948,646.59. Party B agrees that Party A may repay RMB 33,948,646.59 within
two years following the execution of the Agreement（the schedule for payment of
the balance and interest are set forth in Appendix I）， and the interest shall be
calculated at a monthly rate of 6‰.




5   TITLE AND RISK




To simplify the procedure, the aforesaid property title has been directly
transferred to Party A. The two parties agree that the right of land use related
to such property shall be also transferred to Party A together with the
property. Upon the date of execution of this Agreement, the risk of damage or
loss will be transferred and borne by Party A.




6   LEASE CONTRACT




Since currently the said property has been leased to Beijing Shengmei Hotel
Management Co., Ltd, all rights and interests relevant to the property will then
fall into the entitlement of Party A following the execution of this agreement.
The rent has been paid by Beijing Shengmei Hotel Management Co., Ltd from
January 1, 2010.




7   EFFECTIVENESS




This Agreement shall be executed and come into effect as of the date first set
forth above. The





original loan contract and attached interest repayment contract or agreement
signed on _12_(month) 31 (day)­_2007_(year) will become invalid at the same
time.




8   LIABILITY FOR BREACH OF CONTRACT




During the term of this Agreement, any violation of any provisions herein by
either party constitutes breach of contract. If the non-breaching Party suffers
any cost, expense, liability or loss, as a result of a breach of this Contract
by the breaching Party, then the breaching Party shall be liable to the
non-breaching Party for such cost, expense, liability and loss incurred by the
non-breaching Party.




9   EVENT OF FORCE MAJEURE




(1)

“EVENT OF FORCE MAJEURE” means any one or more events or circumstances beyond
the control of a Party, which cannot be prevented by reasonable precautions
taken by such Party, having a material adverse effect on a Party’s ability to
perform its obligation under this Contract. An Event of Force Majeure shall
include, but not be limited to: riot, war, hostility, public disturbance or
other civil unrest; strikes, lockouts or other labor disputes and work
stoppages; failure or significant interruption of transportation or other
utilities; sabotage or terrorism; quarantine or epidemic; fire, flood,
earthquake, storm, tidal wave or other acts of nature; or any other event beyond
the reasonable control of a Party, all provided that: (i) such a Party is acting
in good faith and without fault in causing such events, (ii) such Event of Force
Majeure is the sole reason for the nonperformance of such Party’s obligations
hereunder and (iii) that the non-performing Party has notified the other Party
of such Event of Force Majeure within thirty (30) days from its beginning.




(2)

If any Party is prevented from performing any of its obligations under this
Contract due to an Event of Force Majeure, the time for performance of such
obligations under this Contract shall be extended by a period equal to the
period of delay caused by such Event of Force Majeure. A Party claiming
inability to perform due to an Event of Force Majeure shall take appropriate
measures to minimize or remove the effects of the Event of Force Majeure and,
within the shortest possible time, attempt to resume performance of the
obligation(s) affected by the Event of Force Majeure. If an Event of Force
Majeure occurs, a Party shall not be responsible for any damage, increased costs
or loss, which the other Party may sustain by reason of such a failure or delay
of performance, and such failure or delay shall not be deemed a breach of this
Contract. All other obligations under this Contract and the time for performance
thereof shall not be affected thereby.




10   DISPUTE RESOLUTION




On matters not covered by this agreement, the two parties shall seek a
settlement through friendly negotiation. If no agreement can be reached, either
party may submit it to related arbitration commission for arbitration or to the
court where the property located in its jurisdiction for settlement.








11   NOTIFICATION




All notices given pursuant to this contract or other communications between the
parties in connection with this contract shall be sent in writing. The date on
which such a notice shall be deemed actually served shall be determined as
follows: (a) if a notice is sent via facsimile, the time of the transmission
shall be deemed the time of actual service; (b) if a notice is sent via
registered mail, on the tenth day (as indicated by the postmark) after the
letter is sent via registered air mail, postage prepaid, or on the fourth day
after the notice is given to an internationally recognized express mail carrier,
it shall be deemed actually served; (c) if a notice is sent via personal
delivery, it shall be deemed actually served on the date of such personal
delivery.




12   SEVERABILITY




If any provision contained in this Agreement is held invalid or unenforceable
under applicable laws, the remaining provisions hereof shall not be in any way
impaired.




13   Amendment and Supplement




Any amendment and supplement to this Agreement shall be effective only if it is
made in writing and signed by the parties hereto.  The amendment and supplement
duly executed by the parties shall be part of this Agreement and shall have the
same legal effect as this Agreement.




14   GOVERNING LAW




The formation, validity, interpretation, execution, amendment and termination of
this Contract shall be governed by the published laws and regulations of PRC.




15   MISCELLANEOUS PROVISIONS




This Agreement is executed in English and Chinese, both “English” and “Chinese”
versions have the same legal force. This Agreement is made in quadruplicate;
each party holds two.



























































IN WITNESS WHEREOF, the parties hereto have caused this Contract to be executed
by their respective duly authorized officers as of the date first herinabove
written.







Party A: Tai’an Ruitai Cellulose Co., Ltd




Authorized Representative：/s/ Dianmin Ma



















Party B: Shandong Ruitai Chemical Co., Ltd




Authorized Representative：/s/ Xinfu Lu




































































Appendix I Schedule for Payment

Schedule for Payment

　

　

　

　

Debit

Credit

1/1/2010

due to related party

　

 $4,965,285

6/30/2010

Partial Repayment

 $ 1,489,586

　

　

Interest Expense

 $   178,750

　

　

Total payment as of 6/30/2010

 $1,668,336

　

　

due to related party balance

　

 $3,475,700

12/31/2010

Partial Repayment

 $ 1,489,586

　

　

Interest Expense

 $   125,125

　

　

Total payment from 7/1/2010 to 12/31/2010

 $1,614,711

　

　

due to related party balance

　

 $1,986,114

6/30/2011

Partial Repayment

 $   993,057

　

　

Interest Expense

 $    71,500

　

　

Total payment from 1/1/2011 to 6/30/2010

 $ 1,064,557

　

　

due to related party balance

　

 $  993,057

12/31/2011

Partial Repayment

 $   993,057

　

　

Interest Expense

 $     2,979

　

　

Total payment from 7/1/2010 to 12/31/2011

 $  996,036

　

　

 

　

　

　

Balance

　

$ 0

























Appendix II Appraisal Report





[exhibit_108setoffagreemen002.gif] [exhibit_108setoffagreemen002.gif]











[exhibit_108setoffagreemen004.gif] [exhibit_108setoffagreemen004.gif]











[exhibit_108setoffagreemen006.gif] [exhibit_108setoffagreemen006.gif]








[exhibit_108setoffagreemen008.gif] [exhibit_108setoffagreemen008.gif]








[exhibit_108setoffagreemen010.gif] [exhibit_108setoffagreemen010.gif]



